

*PORTIONS OF THIS GRAIN FEEDSTOCK SUPPLY AGREEMENT HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR  CONFIDENTIAL  TREATMENT WHICH HAS BEEN FILED  SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
                                                                  EXECUTION COPY

                        GRAIN FEEDSTOCK SUPPLY AGREEMENT

         THIS GRAIN FEEDSTOCK  SUPPLY  AGREEMENT (this  "Agreement") is made and
entered into as of December  15, 2008 by and between  Southwest  Iowa  Renewable
Energy, LLC, an Iowa limited liability company ("Producer") and AGRI-Bunge, LLC,
an Iowa limited  liability  company ("A-B") (each of Producer and A-B, a "Party"
and collectively, the "Parties").

                                    RECITALS

     A. The Parties  intend to  temporarily  suspend  the terms of that  certain
Grain Feedstock Agency Agreement  between the Parties dated October 13, 2006, as
amended by that certain First Amendment dated as of the date hereof,  during the
Term of this Agreement.

     B. Producer is in the process of constructing an ethanol plant located near
Council Bluffs, Iowa (the "Facility").

     C. As of the date of this Agreement, Bunge North America, Inc. ("Bunge") is
a Member of Producer pursuant to the Amended and Restated Operating Agreement of
Producer  dated  March 7,  2008  ("Operating  Agreement")  and  holds an  equity
ownership interest in A-B.

     D. As of the date of this  Agreement,  Producer  is leasing  from Bunge the
grain processing facility located in Council Bluffs, Iowa (the "Elevator").

     E.  Producer  desires to buy from A-B, and A-B desires to sell to Producer,
all grain  ("Feedstock")  required  for ethanol  production  at the  Facility in
accordance with the terms set forth in this Agreement.

     F. The Parties desire to purchase and sell Feedstock in accordance with the
fees, payment, delivery and other terms set forth in this Agreement.

                                    AGREEMENT

     Therefore, the Parties agree as follows:

1.   Feedstock Supplier.

          1.1 Sale of  Feedstock.  Subject to the terms of this  Agreement,  A-B
     will sell to Producer,  and Producer  will purchase from A-B, all Feedstock
     that Producer  requires for ethanol  production at the Facility  during the
     Term (as hereinafter defined).  A-B will have absolute discretion to manage
     all logistics in connection with the origination, handling, and delivery of
     Feedstock to Producer except as otherwise provided in this Agreement. As of
     the date of this Agreement, it is the intent of Producer that initially the
     Facility will only use corn as its Feedstock. Accordingly, the remainder of
     this  Agreement  will deal  with A-B  procuring  corn for


                                       1


--------------------------------------------------------------------------------



     sale to Producer meeting the specifications  described herein ("Corn") as a
     Feedstock for the Facility.  If Producer  requires the use of another grain
     Feedstock,  Producer  will  negotiate  in good faith an  amendment  to this
     Agreement covering the procurement by A-B of such additional feedstock.

          1.2  Exclusive  Supplier.  Subject  to the  terms  of this  Agreement,
     Producer  agrees  that  A-B  will be its  exclusive  supplier  of Corn  and
     Producer  will not obtain  Corn from any other  source  during the Term (as
     defined in  Section  4.1  hereof),  including  the  Facility  as  initially
     constructed  and  any  modifications  or  expansions   thereof.   Upon  any
     modifications  or expansions  of the Facility,  the Parties shall make such
     amendments  to this  Agreement as are mutually  agreed upon as necessary to
     reflect such  modifications or expansions at the Facility.  A-B agrees that
     it will be the  exclusive  supplier of Corn  necessary for the operation of
     the Facility during the Term under the conditions herein set forth.

          1.3 Restrictions in Facility Service Area.  Except as provided in this
     Agreement, after the Restriction Date (as hereinafter defined), none of A-B
     or any Affiliate of A-B ("A-B Entity") will * or * within a * radius of the
     Facility (the "Facility  Service Area") for * or * thereof other than *. An
     A-B Entity may contract for * to be * within the Facility  Service Area if:
     (1)  the  contract  is not  with *,  and  (2) * is not  the *,  and (3) the
     Producer is * provided that such * must be promptly * by Producer's general
     manager or his designee,  and any  unavailability  or failure to * shall be
     deemed a *. No A-B Entity will * in a * within the Facility  Service  Area.
     If this  Agreement  is  terminated  by Producer  under  Sections  4.2(b) or
     4.2(g),  the restrictions under this Section 1.5 shall survive for a period
     of one year from the effective  date of  termination.  For purposes of this
     Agreement:  (a) the term  "Affiliate"  means a  Person  that  directly,  or
     indirectly  through one or more  intermediaries,  controls or is controlled
     by, or is under common control with, the party specified, with "control" or
     "controlled" meaning the possession,  directly or indirectly,  of the power
     to  direct or cause the  direction  of the  management  and  policies  of a
     Person,  whether  through  the  ownership  of voting  securities  or voting
     interests,  by contract  or  otherwise,  provided,  that Bunge shall not be
     deemed  an  Affiliate  of  A-B;  (b)  the  term  "Person"  shall  mean  any
     individual,  general partnership,  limited  partnership,  limited liability
     company, joint venture, trust, business trust, cooperative,  association or
     other entity of whatever nature;  and (c) the term "Restriction Date" shall
     mean the date that the Facility first becomes ready for delivery of Corn to
     the  Facility;  provided that Producer will notify A-B at least thirty (30)
     days in advance of such date.

* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL  TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

     2. Corn Procurement Policy; Order and Delivery of Corn.

          2.1 Corn Procurement Policy. Producer and A-B will jointly establish a
     Corn procurement  policy setting forth the guidelines and parameters within
     which A-B will acquire Corn for sale to Producer pursuant to this Agreement
     and under which A-B will use commercially  reasonable efforts to obtain the
     best  price  for Corn  under  market  conditions  based on the  guidelines,
     parameters and  instructions of Producer (the "Corn  Procurement  Policy").
     The Corn Procurement Policy is subject to approval and modification jointly
     by A-B and Producer's  risk management  committee  and/or Board of Managers
     and may be developed in connection  with a  comprehensive  risk  management
     policy for the  marketing of all products


                                       2


--------------------------------------------------------------------------------




     produced by the  Facility  and the inputs  required  for  operation  of the
     Facility.  The Corn Procurement  Policy shall include,  among other things,
     allowable  range of prices and  guidelines for the  establishment  of daily
     bids,  forward  contracting  limits,  risk management  guidelines,  quality
     standards,  a price discount schedule and other daily operating  parameters
     to be followed by A-B in supplying Corn to Producer.  The Corn  Procurement
     Policy shall be jointly updated by Producer and A-B as necessary to reflect
     current  market  conditions  and  operational  needs of the  Facility.  The
     allowable  range of prices for Corn  included  within the Corn  Procurement
     Policy may include,  in Producer's  discretion,  the price actually paid by
     Producer to purchase the Corn,  plus all  expenses  incurred by Producer to
     deliver  the  Corn to a  Delivery  Destination  (as  hereinafter  defined),
     whether incurred before or during the Term, less any quality discounts.

2.2  Order and Delivery of Corn.

          (a) Monthly  Estimates and Minimum Supply. At least 30 days before the
     beginning  of each  calendar  quarter  during  the Term (but not before the
     Effective  Date),  Producer  will deliver to A-B a written  estimate of its
     anticipated Corn requirements at the Facility for such calendar quarter. At
     least 30 days before the beginning of each  calendar  month during the Term
     (but not before the Effective Date), Producer will deliver to A-B a written
     estimate of its  anticipated  Corn  requirements  at the  Facility for such
     calendar  month (a "Monthly  Estimate").  A-B shall maintain at all times a
     minimum  supply of Corn in  storage  for the  Facility  of three days usage
     based on the  Monthly  Estimate,  which is  estimated  to be  approximately
     330,000 bushels,  or 110,000 bushels per day, unless the general manager of
     the  Facility,  or his designee  (or such other  individual  identified  in
     writing by Producer) approves in advance lower minimum supply  requirements
     (with such requirements collectively,  the "Minimum Supply"). Producer will
     immediately  notify  A-B if the  Minimum  Supply  has not  been met by A-B.
     Producer's  sole and  exclusive  remedy for A-B's  failure to maintain  the
     Minimum  Supply in accordance  with this Section 2.2(a) shall be the rights
     set forth in Sections  4.2(b) and 13.2.  Producer  will make  storage  room
     available  pursuant  to  Section  2.2(g)  in order for A-B to  fulfill  the
     Minimum Supply requirement. A-B and Producer will renegotiate the preceding
     sentences of this Section in the event of any material changes to the three
     days usage  estimate set forth above.  In addition,  Producer will give A-B
     reasonable  advance notice of any  circumstances  that would  reasonably be
     expected to materially affect Corn  requirements at the Facility.  A-B will
     have no obligation to supply  Producer with a quantity of Corn for a month:
     (a) in material  excess of the quantity  stated in the  applicable  Monthly
     Estimate,  and (b) which  exceeds 110% of the average  monthly  quantity of
     Corn actually used by Producer during the three month period preceding such
     month.

          (b) Production  Schedules.  If Producer has timely delivered a Monthly
     Estimate to A-B pursuant to Section  2.2(a),  then A-B will provide Corn in
     quantities  necessary to permit Producer to maintain its actual  production
     schedule for the month  described in the Monthly  Estimate,  subject to the
     limitations  contemplated  in Section 2.2(a)  hereof.  On Wednesday of each
     week,  Producer will provide A-B notice of the actual  production  schedule
     for the following  production week (Monday through Sunday). A-B is entitled
     to rely on  Monthly  Estimates  in  supplying  Corn  and in  entering  into
     Contracts (as hereinafter defined). Producer will immediately notify A-B of
     any  revisions to such  estimates;  provided,  that,  to the extent A-B has
     relied upon such estimates,  such estimates may not be revised and shall be
     deemed fixed for purposes of determining any liability of Producer pursuant
     to this Section. A-B will utilize commercially reasonable efforts to adjust
     its Corn  procurement  strategy  according to any such  revised  estimates;
     provided that  Producer  will bear all costs  incurred by A-B to attempt to
     adjust such strategies.

                                       3


--------------------------------------------------------------------------------



          (c)  Contracting and Sales  Confirmations.  In performing the Services
     (as  hereinafter  defined),  A-B will negotiate and execute in its own name
     and on its own behalf  contracts  and  agreements  for the purchase of Corn
     ("Contracts")  from corn suppliers upon terms  consistent  with the Policy,
     including, without limitation, deferred pricing contracts ("DP Contracts").
     Effective as of 1:15 pm Central Time on each  business day during the Term,
     Producer and A-B shall enter into a sales confirmation  evidencing the sale
     by A-B to  Producer of all grain  ("Contracted  Grain  Volume")  covered by
     Contracts  that A-B has entered into since 1:16 pm Central Time on the most
     recent preceding business day. Each such sales confirmation shall be in the
     form attached hereto as Exhibit B (each, a "Sales  Confirmation") and shall
     set the applicable  per bushel sale price (each, a "Confirmed  Sale Price")
     equal to the  weighted  average  price of Corn under all of the  Contracts,
     calculated separately for each applicable delivery period,  covered by such
     Sales  Confirmation.  No Sales  Confirmation  may  alter  the terms of this
     Agreement.  To the extent that the terms of a Sales  Confirmation  conflict
     with the  terms  of this  Agreement,  the  terms  of this  Agreement  shall
     control.  Notwithstanding the foregoing  provisions of this Section 2.2(c),
     to the extent that A-B enters into a DP Contract with a corn supplier,  A-B
     and Producer shall enter into a DP Contract  whereby A-B sells such Corn to
     Producer  on a deferred  pricing  contract  basis  (subject  to the payment
     provisions of Section 3.1).

          (d) Futures.  Producer  hereby  directs A-B, and A-B agrees,  to cause
     Producer to take a futures  position on the Chicago Board of Trade in order
     to hedge a Corn purchase under a Contract within a commercially  reasonable
     time after A-B enters into such  Contract.  Producer  (i) releases A-B from
     any  liability in any way connected to such futures  transactions  and (ii)
     will defend,  indemnify and hold A-B harmless  for, all costs,  liabilities
     and  expenses  of  A-B  incurred  in  connection   with  any  such  futures
     transaction, including, without limitation, reasonable attorney fees.

          (e) Delivery Location.  The place of delivery for all Corn provided by
     A-B pursuant to this Agreement will be F.O.B.  Facility or F.O.B.  Elevator
     (each,  a "Delivery  Destination"),  as determined by A-B in its reasonable
     discretion.  A-B will cause Corn to be  delivered  via truck or rail to the
     extent that a Delivery Destination has appropriate receiving facilities. To
     the extent any  transportation is required after Corn has been delivered to
     the  Elevator  in  order  to  transport  Corn  to the  Facility,  any  such
     transportation   and  all   costs   associated   therewith   shall  be  the
     responsibility  of Producer.  A-B, its agents,  and the  counterparties  to
     Contracts will be given access to the Delivery Destinations in a manner and
     at all times reasonably necessary and convenient for performance under this
     Agreement.  The Parties  acknowledge  that A-B shall cause the  delivery of
     Corn to a Delivery  Destination by providing for such delivery  pursuant to
     the terms of the Contracts. A-B shall not be in violation of this Agreement
     to the extent that a corn supplier fails to deliver Corn in accordance with
     a Contract (unless such default was as the result of A-B's gross negligence
     or intentional  misconduct).  Upon any such default by a corn supplier, A-B
     shall  pursue any  available  remedy  against  the corn  supplier  for such
     default upon request of Producer and Producer shall reimburse all costs and
     expenses of A-B (including,  without limitation,  reasonable attorney fees)
     associated therewith. From time to time, A-B may cancel or accept alternate
     delivery of Corn under one or more of the Contracts.

          (f) Unloading. Producer will direct the unloading and receiving of all
     Corn  purchased  hereunder.  All labor and  equipment  necessary to load or
     unload Corn  delivered  by or on behalf of A-B will be supplied by Producer
     without  charge  to A-B.  Producer  agrees  to  handle


                                       4


--------------------------------------------------------------------------------




     the unloading and receiving of all Corn in a good and workmanlike manner in
     accordance with A-B's reasonable requirements and normal industry practice.
     Producer will maintain (at its own expense) its receiving facilities at the
     applicable  Delivery  Destination in accordance  with  applicable  laws and
     regulations  and in safe  operating  condition  in  accordance  with normal
     industry  standards.  Producer will be responsible for any additional costs
     to A-B resulting  from any breach by Producer to meet its  obligations  set
     forth in this  Section  2.2(f).  If  Producer  fails to unload or receive a
     quantity of Corn which is scheduled for delivery to a Delivery  Destination
     pursuant to a Contract or otherwise  causes A-B to be in default  under the
     terms of a  Contract  (either,  a  "Producer  Default"),  A-B will  utilize
     commercially reasonable efforts to mitigate or remedy such Producer Default
     after  consultation  with  Producer.  Such  efforts  may  include,  without
     limitation,  A-B  arranging  for the storage of Corn by a corn supplier for
     which  Producer  failed  to take  delivery  to delay the  purchase  of Corn
     pursuant to a Contract, directing delivery of such Corn to another facility
     or selling such Corn to a third party. Producer will defend,  indemnify and
     hold A-B harmless for, all costs,  liabilities and expenses of A-B incurred
     in connection with any Producer  Default,  including,  without  limitation,
     reasonable  attorney fees,  storage costs,  price  adjustments,  rail/truck
     demurrage and freight costs.

          (g) Storage. Producer will maintain Corn storage space at the Delivery
     Destinations,  at its sole  cost,  for not less than  three  days'  maximum
     production of ethanol and related  co-products,  and will be responsible at
     all times for the quality and  condition of Corn in storage at the Delivery
     Destinations.   If  Producer  expands  the  Facility's  ethanol  production
     capacity, Producer will correspondingly expand its Corn storage capacity.

          (h)  Receiving  Agent;  Title.  A-B hereby  appoints  Producer  as its
     receiving agent to take delivery,  on A-B's behalf, of all Contracted Grain
     Volumes  delivered to a Delivery  Destination  and Producer  hereby accepts
     such  appointment.  Risk of loss,  and  responsibility  for the  quality of
     Contracted Grain Volume will pass to Producer upon unloading the Contracted
     Grain Volume at the Delivery Destinations, but title to unloaded Contracted
     Grain  Volumes  will  remain  in A-B and will not  pass to  Producer  until
     Producer pays the applicable Confirmed Sale Price to A-B in accordance with
     Section 3.1 (prior to title passing to Producer,  such unloaded  Contracted
     Grain Volumes are "A-B-Owned  Volumes").  Producer will store all A-B Owned
     Volumes at the applicable Delivery  Destination free of charge to A-B until
     (a) title to an A-B Owned Volume passes to Producer,  or (b) A-B removes an
     A-B Owned  Volume  from such  location.  A-B and its  agents  will be given
     access to the Delivery Destinations in a manner and at all times reasonably
     necessary and convenient  for A-B to remove an A-B Owned Volume,  including
     access to rail and truck loadout equipment. A-B shall be entitled to post a
     sign or other notice reasonably acceptable to Producer to put third parties
     on notice that  certain  Contracted  Grain  Volumes are A-B Owned  Volumes.
     Notwithstanding any other provision in this Agreement to the contrary, with
     respect  to all  bushels  of Corn that have been  delivered  to a  Delivery
     Destination  and are the subject of DP Contracts,  title shall pass to SIRE
     in accordance with applicable law.

          (i) Corn Quality Standards. Prior to unloading, Producer will have the
     right to inspect and reject any Corn  delivery that does not meet the "Corn
     Quality   Standards"   set   forth  in   Exhibit   A  to  this   Agreement.
     Notwithstanding  anything contained in this Agreement to the contrary,  A-B
     will not be responsible for any failure of Corn to comply with the terms of
     this  Agreement or any Contract.  If any Corn supplied under this Agreement
     fails to comply with the Corn Quality Standards,  then Producer's exclusive
     remedy and  recourse  will be to reject  such  non-compliant  Corn on A-B's
     behalf as A-B's agent under the terms of any Contract (and


                                       5


--------------------------------------------------------------------------------




     provide  A-B with  written  notice  of such  rejection)  prior to  Producer
     unloading the Corn.  Any failure by Producer to provide  written  notice of
     rejection  as set forth in this  Section  2.2(i) will be deemed an absolute
     and unconditional  waiver of its rejection right and any claims relating to
     such  Corn.  At A-B's  request,  Producer  will  promptly  deliver to A-B a
     representative sample of any rejected Corn.

          2.3 Additional A-B Services.  The services provided by A-B pursuant to
     this   Agreement   shall  be   collectively   referred  to  herein  as  the
     "Services". The Services shall also include the following:

               (a) Corn  Originators.  A-B shall  provide or make  available the
          following staff,  which may be employees of A-B or employees leased or
          subcontracted  from  Bunge  to A-B  (the  "A-B  Staff")  dedicated  to
          performing the Services:

                    i. A-B shall provide not less than two grain originators, to
               be located at the Facility, having the following characteristics:
               (A)  one  being  a  Senior  Grain  Merchandiser  of  Bunge  and a
               pre-existing employee of Bunge; and (B) the other having at least
               two years grain merchandising  experience.  The originators shall
               be responsible for  formulating and  implementing a merchandising
               strategy  consistent with the Corn Procurement Policy to purchase
               Corn for sale to Producer as provided  under this  Agreement.  In
               furtherance  of  those  responsibilities,  the  originators  will
               gather and analyze market data.

                    ii. Upon any  expansion of the  Facility,  A-B shall provide
               additional  A-B Staff as  necessary  for A-B to provide  the same
               level of services  under this  Agreement  as was  provided by A-B
               before  such  expansion.  All  employee  compensation,   bonuses,
               benefits (including retirement benefits) and employment taxes for
               the A-B Staff shall be the responsibility of A-B.

               (b) A-B Staff and Producer  Employees.  A-B shall be  responsible
          for  supervision of A-B Staff and Producer  shall be  responsible  for
          supervision of Producer's employees.  A-B Staff will abide by the same
          rules of conduct as are applied to Producer's  employees in Producer's
          employee handbook for the Facility. Notwithstanding the foregoing, the
          Producer's  general  manager  and A-B will  jointly  conduct  periodic
          employment  review of the A-B Staff.  Producer's  general  manager may
          make staffing  recommendations to A-B at any time. A-B may also notify
          Producer's  general  manager or Board of Managers of any misconduct by
          Producer's employees. If the recommendations of the Producer's general
          manager  are not  accepted  by A-B,  Producer  may  issue a Notice  of
          Dispute as provided in Section 13.2. If A-B's  concerns  regarding any
          misconduct  by  Producer's  employees  are  not  timely  addressed  by
          Producer,  A-B may issue a Notice of  Dispute as  provided  in Section
          13.2.

               (c) Corn Procurement  Policy. A-B shall abide by any terms of the
          Corn Procurement Policy applicable to A-B in connection with provision
          of the Services.  Neither A-B nor its Affiliates shall be in breach of
          this  Agreement  or  liable to  Producer  as the  result  of  Services
          provided  under this  Agreement  to the extent A-B acts in  accordance
          with the Corn  Procurement  Policy or in  accordance  with  directions
          given by Producer's Board or general manager.

2.4 Services, Weights, and Quality.


                                       6


--------------------------------------------------------------------------------




               (a)  Settlements   and   Accounting.   Producer  will  be  solely
          responsible to provide all back office  administrative  and accounting
          responsibilities for A-B in connection with this Agreement,  including
          but  not  limited  to  making  settlements  under  Contracts,  issuing
          associated  payments and invoices to corn  suppliers,  balancing  open
          Contracts  activity  with  corn  suppliers,  balancing  open  contract
          activity and daily  settlement  activity between Producer and A-B, and
          providing daily activity reporting to A-B, including reporting of: (i)
          current Corn  inventory held at the Delivery  Destinations,  (ii) open
          Contracts and Sales  Confirmations  with consolidated  delivery dates,
          and (iii) Corn delivered to a Delivery Destination,  both with respect
          to Corn accepted by Producer and Corn rejected by Producer for failure
          to meet Corn Quality Standards. Producer will provide such information
          in a  daily  report  to A-B in a form  reasonably  acceptable  to A-B.
          Producer will also be solely responsible for completing  necessary UCC
          and Farm  Security  Act  searches  to confirm  clear title in the Corn
          delivered  for the benefit of A-B and will defend,  indemnify and hold
          A-B harmless for, all costs,  liabilities and expenses of A-B incurred
          in  connection  with any  errors  by  Producer  with  respect  to such
          searches,  including,  without  limitation,  reasonable attorney fees.
          Producer  will  perform  such  searches in a  commercially  reasonable
          manner consistent with industry standards.

               (b)  Information  Technology.  Producer  shall  provide the grain
          origination and accounting  software  identified by A-B to record Corn
          contracts,  purchases  and  deliveries.  Producer will ensure that its
          information  technology  systems  (including the use of such software)
          provide  Bunge and A-B with all real  time  information  requested  by
          Bunge  and/or  A-B  regarding  (i)  Corn   deliveries  to  a  Delivery
          Destination,  (ii)  changes to the amount of Corn held in storage at a
          Delivery Destination;  and (iii) Producer's cash corn positions (price
          and quantity  according to both delivery month and estimated  delivery
          schedule).  Producer will ensure that all information generated by the
          scales  described  in Section  2.4(c) is provided  electronically  and
          promptly to Bunge and A-B.

               (c) Scales. A-B may originate and cause to be delivered Corn that
          may have  origin  official  weights.  In such  event,  A-B will timely
          notify  Producer  and the  origin  official  weights of such Corn will
          govern.  In the event A-B  originates  and causes to be delivered Corn
          that has estimated origin weights,  Producer will determine the weight
          of such Corn delivered by A-B to the applicable  Delivery  Destination
          using  scales at the  Delivery  Destination;  provided,  that,  to the
          extent  Producer  does not have  scales at a Delivery  Destination  to
          determine the weight of Corn  delivered by rail,  then such  estimated
          weights  shall  govern.  Producer  will  maintain (at its expense) the
          accuracy  of such  scales  and  ensure  that  they are  inspected  and
          certified  as  required by  applicable  law;  provided  that any scale
          tickets  generated by such scales  shall be in A-B's name.  Upon A-B's
          request,  Producer will promptly  provide A-B with copies of all scale
          certifications.  A-B may, at its sole  expense,  test the  accuracy of
          such scales.  If the scales at a Delivery  Destination are unavailable
          or inoperable,  any scales certified as required by applicable law may
          be used,  at Producer's  sole cost and expense,  until the scales at a
          Delivery Destination are available and operable.

               (d)  Weight  Certificates.  Except  as  contemplated  by  Section
          2.4(c), the inbound weight certificates  generated pursuant to Section
          2.4(c)  will  determine  the  quantity  of Corn for which  Producer is
          obligated to pay pursuant to Article 3.

          2.5  Producer's  Additional  Obligations.  In  connection  with  A-B's
     provision of the Services, Producer will provide the following:


                                       7


--------------------------------------------------------------------------------




               (a) Corn Procurement Policy.  Producer will abide by any terms of
          the Corn Procurement Policy applicable to Producer.

               (b) Financial Risk Management.  Producer may elect to engage A-B,
          or an Affiliate of A-B, for a separately  negotiated fee, to provide a
          portfolio strategy (which may include the purchase and use of futures,
          options,  and other hedging  tools,  as well as storage at sites other
          than the  Facility)  that will permit  Producer  to optimize  its Corn
          supply pricing and security.

3. Price and Payment.

          3.1  Confirmed  Sale  Price.  For each  bushel  of Corn  that has been
     delivered  to a  Delivery  Destination  and  for  which  A-B has  paid  the
     applicable corn supplier, Producer will pay A-B a price equal to the oldest
     Confirmed Sale Price (as defined in Section  2.2(c)) for which Corn has not
     yet been delivered for the applicable  delivery period (i.e.,  Corn will be
     priced on a "FIFO"  basis).  At 1:00 p.m.  Central Time each day,  Producer
     will pay to A-B by wire  transfer  the  appropriate  Confirmed  Sale  Price
     amounts for all Corn delivered to a Delivery  Destination  during the prior
     24 hours. Notwithstanding the foregoing two sentences, with respect to each
     bushel of Corn that has been  delivered to a Delivery  Destination  and for
     which A-B has entered into a DP Contract with the applicable corn supplier,
     the following  shall apply:  (a) A-B shall pay the applicable corn supplier
     at the time such corn supplier  prices the Corn subject to such DP Contract
     in accordance  with the terms of such DP Contract,  (b) Producer  shall pay
     A-B a price equal to eighty  percent  (80%) of (i) the per bushel price for
     such  volume of Corn based on the  closing  price on the  Chicago  Board of
     Trade as of the date such Corn was  delivered to the Delivery  Destination,
     plus (ii) a basis  amount for such  quantity  of Corn based on Bunge's  FOB
     Council  Bluffs  basis  quotes as of such day (such  sum,  the "80%  Market
     Price"),  with Producer  making payment of such amounts to A-B at 1:00 p.m.
     Central  Time each day for all Corn  delivered  to a  Delivery  Destination
     during the prior 24 hours that is  subject to a DP  Contract,  and (c) upon
     payment by A-B to the  applicable  corn supplier as set forth in (a) above,
     A-B and Producer shall true-up any differences between the 80% Market Price
     paid by Producer and the price paid by A-B to the applicable corn supplier.

          3.2  Origination  Fees. For each bushel of Corn covered by an executed
     Contract,  Producer will pay A-B $* (the "Origination Fee"). At 1:00
     p.m. Central Time on the fifth day of each month,  Producer will pay to A-B
     by ACH  transfer  the  aggregate  of all  Origination  Fees payable for the
     prior, just-completed month.

* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL  TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

          3.3  Payments.  Interest will accrue on amounts past due at a rate per
     annum equal to the lesser of (a) the prime rate,  as reported  from time to
     time by the Wall Street Journal (or similar  publication),  plus 2%,
     and (b) the highest  rate  permitted  by law.  All amounts due to A-B under
     this Agreement will be paid without setoff, counterclaim or deduction.

          3.4 Annual  Minimum  Payments.  Subject to Section 9 hereof,  if as of
     each anniversary of the Effective Date during the Term, the total amount of
     Origination  Fees that


                                       8


--------------------------------------------------------------------------------




     Producer has paid or has been  obligated to pay A-B during the  immediately
     preceding  12-month  period (a "Total Fees  Amount") is less than  $675,000
     ("Annual  Minimum  Amount"),  then within 15 days after  Producer  receives
     notice  from A-B,  Producer  will pay to A-B an amount  equal to the Annual
     Minimum  Amount minus the Total Fees Amount.  At  Producer's  request,  A-B
     shall  provide  evidence  supporting  the amount.  Notwithstanding,  if the
     Facility  has not  operated  for twelve  consecutive  months due to a Force
     Majeure  Event,  then  Producer  shall not be  obligated  to pay any Annual
     Minimum Amount for periods after the twelve consecutive months.

          3.5 Adjustments.

               (a) Beginning on the third  anniversary of the Effective Date (as
          defined in  Section  4.1).  and on each  anniversary  thereafter,  the
          Origination  Fee and the Annual  Minimum  Amount will be  increased or
          decreased  by an amount  equal to the product of: (i) the  Origination
          Fee and the Annual Minimum Amount, as applicable,  for the immediately
          preceding 12-month period,  multiplied by (ii) the percentage increase
          (or decrease) for such 12-month  period in the Employment  Cost Index;
          Not  Seasonally  Adjusted;   Total  Compensation;   Private  Industry;
          twelve-month percent change; Midwest Workers,  published by the Bureau
          of Labor Statistics, U.S. Department of Labor.

               (b) If the Effective  Date has not occurred on or before July 15,
          2009,  then A-B may require the Parties to renegotiate  the provisions
          of this  Article  3. Upon such  renegotiation,  if the  Parties do not
          agree upon  adjustments to the compensation on terms agreeable to A-B,
          then A-B may terminate this Agreement upon notice to Producer.

          3.6 Tax. For purposes of personal  property taxation and/or assessment
     or other  similar  taxation,  if any, any tax assessed on Corn  acquired or
     supplied by A-B for the benefit of Producer will be the  responsibility  of
     Producer,  and at no time will A-B be  responsible  for the  payment of any
     such tax.

          3.7  Audit  Rights.  During  the Term and for a  period  of two  years
     thereafter,  A-B or its  designated  representatives,  after 10 days' prior
     written  notice to Producer,  shall have the right during  normal  business
     hours to  inspect,  review and  audit,  at its own  expense,  all books and
     records of Producer  relating to the fees payable to A-B hereunder.  To the
     extent that any such  inspection,  review or audit shows an underpayment to
     A-B of any amounts under this Agreement, such amounts shall be deemed to be
     past due and shall bear interest in accordance with Section 3.3.

4. Term and Termination.

          4.1 Term. The initial term of this Agreement will begin upon execution
     of this  Agreement  by both  Parties  and,  unless  earlier  terminated  in
     accordance with the terms hereof, will expire upon the tenth anniversary of
     the Effective  Date.  Unless  earlier  terminated  in accordance  with this
     Agreement,   this  Agreement  will   automatically   renew  for  successive
     three-year terms thereafter unless either Party gives written notice to the
     other Party of its election  not to renew,  no later than 180 days prior to
     the  expiration  of the initial term or the then current  renewal  term, as
     applicable.  The  "Term"  will be the  total  of the  initial  term of this
     Agreement and any renewal terms.  The "Effective Date" will be December 15,
     2008 or such other date agreed by the Parties in writing.


                                       9


--------------------------------------------------------------------------------




     4.2 Termination Rights.

               (a) Either Party may terminate  this Agreement  immediately  upon
          notice  to the other  Party if such  other  Party  has (i)  materially
          breached  any  representation,  warranty,  or  obligation  under  this
          Agreement,  and (ii) failed to remedy such breach within 30 days after
          the  terminating  Party has given  notice of such  breach,  or if such
          breach  cannot  reasonably  be cured within such 30-day  period,  such
          other Party has failed to commence and diligently pursue remedy of the
          breach and failed to remedy  such breach not later than 120 days after
          the terminating Party has given notice of such breach.

               (b) Producer may terminate  this Agreement upon thirty days prior
          written  notice to A-B if: (i) A-B has failed to maintain  the Minimum
          Supply of Corn in accordance  with the standards set in Section 2.2(a)
          on six or more days  during a  twelve-month  period and  Producer  has
          notified A-B of each such failure in accordance  with Section  2.2(a);
          or (ii) subject to the remaining  provisions  of this Section  4.2(b),
          the  Facility  has shut down  operations  because  of the lack of Corn
          delivered to or in storage for the  Facility on two or more  occasions
          during a  twelve-month  period and  Producer  has notified A-B of such
          shut-downs ("Facility  Shut-Down").  If Producer has not exercised its
          right to deliver  notice to terminate  this  Agreement  within 10 days
          after each day or  occasion  (as  applicable)  allowing a  termination
          right under this Section 4.2(b),  then  Producer's  right to terminate
          shall  cease with  respect  to such day or  occasion,  as  applicable.
          Notwithstanding the foregoing, to the extent A-B's failure to maintain
          the  Minimum  Supply  of Corn or a  Facility  Shut-Down  occurs as the
          result of Producer's  actions or inactions  (unless Producer  provides
          reasonable  notice to A-B of such  actions  or  inactions),  then such
          event shall not be considered in  determining  whether  Producer has a
          termination right (or any other right, including any right of payment)
          under this Section 4.2(b). On the first Facility Shut-Down in a twelve
          month  period,  A-B will pay to Producer an amount equal to the actual
          damages  suffered  by  Producer  as a result  of the shut  down of the
          Facility.  On the second Facility  Shut-Down in a twelve month period,
          Producer  may elect to:  (i)  exercise  its  right to  terminate  this
          Agreement as set forth in the first  sentence of this  Section  4.2(b)
          and A-B will pay to  Producer  an amount  equal to the actual  damages
          suffered by Producer as a result of the shut down of the Facility;  or
          (ii) not exercise its right to terminate the Agreement as set forth in
          the first sentence of this Section 4.2(b) and A-B will pay to Producer
          an amount equal to $750,000.  On the third or more Facility Shut-downs
          during a twelve month period, then either Party may elect to terminate
          this  Agreement  on thirty days notice to the other Party and A-B will
          pay to  Producer  an amount  equal to the actual  damages  suffered by
          Producer as a result of the shut down of the Facility.

               (c)  Notwithstanding  anything to the  contrary  herein,  A-B may
          terminate  this Agreement  immediately  upon notice to Producer (i) if
          Producer fails to pay any amount due under this  Agreement  within two
          business  days after the date that such  payment  is due;  (ii) if the
          Effective Date has not occurred on or before  October 15, 2009;  (iii)
          in accordance with Section 3.5(b) or Section 24 hereof;  (iv) upon the
          occurrence  of a  Dissolution  Event (as  defined  in Article X of the
          Operating  Agreement);  and/or (v) upon  termination  of that  certain
          Lease Agreement between Producer and Bunge,  dated as of the same date
          as this Agreement.

               (d) Either Party may terminate  this Agreement  immediately  upon
          notice to the other Party if (i) such other Party files a petition for
          adjudication  as bankrupt,  for  reorganization  or for an arrangement
          under any bankruptcy or insolvency  law; (ii) an involuntary  petition
          under such law is filed against such other Party and is not dismissed,
          vacated or stayed within 60 days


                                       10


--------------------------------------------------------------------------------




          thereafter;  or (iii) such other Party makes an  assignment  of all or
          substantially all of its assets for the benefit of its creditors.

               (e) A-B may terminate this Agreement  immediately  upon notice to
          Producer  if there is a Change in  Control of  Producer.  A "Change of
          Control" occurs upon any of: (i) a sale of all or substantially all of
          the  assets  of  Producer;  (ii) a merger or  consolidation  involving
          Producer,  excluding a merger or consolidation after which 50% or more
          of the outstanding equity interests of Producer continue to be held by
          the  same  holders  that  held 50% of more of the  outstanding  equity
          interests of Producer immediately before such merger or consolidation;
          or (iii)  any  issuance  and/or  acquisition  of equity  interests  of
          Producer that results in a person or entity holding 50% or more of the
          outstanding  equity  interests of Producer,  excluding  any persons or
          entities that held 50% or more of the outstanding  equity interests of
          Producer  immediately  before such  acquisition  and,  with respect to
          Producer, excluding Bunge.

               (f) Either Party may terminate this Agreement in accordance  with
          Section 9.3 hereof.

               (g) Producer may terminate  this Agreement upon thirty days prior
          written  notice  to A-B if:  (i)  prior to May 1,  2011,  Bunge or its
          Affiliates  sell  any of the  Series B Units  of  Producer  originally
          purchased by Bunge from Producer;  or (ii) from and after May 1, 2011,
          (A) Bunge  and/or  its  Affiliates  sell more than 15% per annum (on a
          cumulative  basis)  of the  Series  B  Units  of  Producer  originally
          purchased by Bunge from  Producer;  or (B) Bunge and/or its Affiliates
          hold 25% or less of the Series B Units  originally  purchased by Bunge
          from  Producer.  The provisions of this Section 4.2(g) shall not apply
          to intra-Affiliate transfers by Bunge and/or its Affiliates.

               (h) Producer may terminate this Agreement immediately upon notice
          to A-B if there is a Change in Control of Producer upon payment to A-B
          of an amount  equal to the Annual  Minimum  Amount on the date of such
          termination.

          4.3 Survival.  The provisions of this Agreement  which expressly or by
     their  nature  survive   expiration  or  termination  of  this   Agreement,
     including, but not limited to, Sections 1.3, 2.2(h), 3.1, 3.2, 3.3, 3.7, 4,
     6, 7, 12, 13, 14 and 24,  will  remain in effect  after the  expiration  or
     termination of this Agreement. For the avoidance of doubt, Section 1.3 will
     only  survive  termination  of this  Agreement  to the  extent set forth in
     Section 1.3.

5.  Covenants  of  Producer.   Producer  covenants  to  A-B  that  it  will  use
commercially  reasonable  efforts  to  ensure  that the  Facility  will be fully
operational no later than July 15, 2009.

6.  Representations  and  Warranties.  The  following  parties make  warranties,
representations or guarantees as described below.

          6.1 A-B represents  and warrants to Producer that A-B,  either through
     its own  management  or through  lawful  contracts  entered into with third
     parties,  currently has and shall  maintain or cause to be maintained  such
     licenses,  permits and/or authorities as may be required to lawfully engage
     in the purchase and sale of Corn.

          6.2 A-B  represents  and  warrants  to  Producer  that  all  necessary
     corporate action has been taken for the authorization,  execution, delivery
     and performance of this Agreement; the


                                       11



--------------------------------------------------------------------------------



     execution,  delivery and  performance of this Agreement by it does not, and
     will  not,  violate  or  constitute  a  breach  of  or  default  under  any
     Governmental  Requirement  (as defined in Section  14.4) or any  indenture,
     contract or other instrument to which the representing  party or its assets
     are bound or to which its business is subject.

          6.3  Producer  represents  and  warrants  to A-B  that  all  necessary
     corporate action has been taken for the authorization,  execution, delivery
     and performance of this Agreement; the execution,  delivery and performance
     of this Agreement by Producer does not, and will not, violate or constitute
     a breach of or default under any Governmental Requirement or any indenture,
     contract or other instrument to which the representing  party or its assets
     are bound or to which its business is subject.

7. Limitation of Liability; General Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN
THIS  AGREEMENT,  A-B MAKES NO STATUTORY,  WRITTEN,  ORAL,  EXPRESSED OR IMPLIED
WARRANTIES,  REPRESENTATIONS  OR GUARANTEES OF ANY KIND  CONCERNING THE SERVICES
PROVIDED BY A-B OR ITS  AFFILIATES  UNDER THIS  AGREEMENT.  EXCEPT AS  EXPRESSLY
PROVIDED  IN THIS  AGREEMENT  (INCLUDING  SECTION  4.2(b)),  NEITHER A-B NOR ITS
AFFILIATES,  NOR ANY OTHER PARTY  PROVIDING  SERVICES  HEREUNDER  (INCLUDING ANY
SUBCONTRACTOR ALLOWED TO PROVIDE SERVICES BY THIS AGREEMENT),  WILL BE LIABLE TO
PRODUCER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES  ARISING OUT OF,  RELATING TO
OR  RESULTING  FROM  SERVICES  PROVIDED  UNDER THIS  AGREEMENT OR THE FAILURE TO
PROVIDE  SERVICES UNDER THIS AGREEMENT,  EXCEPT TO THE EXTENT SUCH DAMAGES ARISE
OUT OF OR RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL  MISCONDUCT OF A-B OR SUCH
PARTY  PROVIDING  SERVICES  (INCLUDING  ANY  SUBCONTRACTOR  ALLOWED  TO  PROVIDE
SERVICES BY THIS  AGREEMENT);  PROVIDED,  THAT THE AGGREGATE  AMOUNT OF ALL SUCH
DAMAGES  UNDER THIS  AGREEMENT  IN ANY FISCAL YEAR WILL NOT EXCEED THE AMOUNT OF
THE FEE IN SUCH FISCAL YEAR. THE  REMUNERATION TO BE PAID FOR THE SERVICES TO BE
PERFORMED REFLECTS THIS LIMITATION OF LIABILITY.  IN NO EVENT WILL A-B OR ANY OF
ITS AFFILIATES OR ANY OTHER PARTY PROVIDING  SERVICES  HEREUNDER  (INCLUDING ANY
SUBCONTRACTOR  ALLOWED  TO  PROVIDE  SERVICES  BY THIS  AGREEMENT)  BE LIABLE TO
PRODUCER  OR  ANY  OTHER  PERSON  OR  ENTITY  FOR  ANY   INDIRECT,   SPECIAL  OR
CONSEQUENTIAL DAMAGES UNDER ANY CIRCUMSTANCES.

8. Remedies.

          8.1 Suspend  Performaince.  A-B may suspend its performance  under this
     Agreement  until  Producer has paid all amounts due under this Agreement if
     Producer  fails to pay any amount  within two business  days after the date
     when such  amount is due and  uncured  under  this  Agreement.  During  any
     suspension  pursuant  to this  Section  8.1,  none of  A-B,  Bunge,  or any
     either's Affiliates shall be bound by the restrictions set forth in Section
     1.3 of this Agreement or the  restrictions set forth in Section 2.1 of that
     certain  agreement  between Bunge and Producer dated as of October 13, 2006
     that addresses, inter alia, issues related to the Council Bluffs elevator.

          8.2 Specific Enforcement.  The Parties shall have the right and remedy
     to seek to


                                       12


--------------------------------------------------------------------------------




     have the  provisions of this Agreement  specifically  enforced by any court
     having  equity  jurisdiction  without the necessity of posting any bond, it
     being  acknowledged  and  agreed  by the  parties  that  the  scope  of the
     provisions of this Agreement are reasonable under the circumstances.

          8.3 Rights Not Exclusive.  Subject to Section 2.2(a) and Article 7, no
     right, power or remedy conferred by this Agreement will be exclusive of any
     other right, power or remedy now or hereafter  available to a Party at law,
     in equity, by statute or otherwise.

9. Force Majeure.

          9.1  Definition  of Force  Majeure  Event.  Each Party is excused from
     performing  its  obligations  under this  Agreement to the extent that such
     performance  is  prevented  by an act or event (a  "Force  Majeure  Event")
     whether or not foreseen, that: (i) is beyond the reasonable control of, and
     is not due to the fault or  negligence  of, such Party,  and (ii) could not
     have been avoided by such Party's exercise of due diligence, including, but
     not   limited  to,  a  labor   controversy,   strike,   lockout,   boycott,
     transportation  stoppage,  action  of a court or  public  authority,  fire,
     flood, earthquake, storm, war, civil strife, terrorist action, epidemic, or
     act of God;  provided that a Force Majeure Event will not include  economic
     hardship,   changes  in  market  conditions,  or  insufficiency  of  funds.
     Notwithstanding  the  foregoing  sentence,  a Force  Majeure Event does not
     excuse  any  obligation  to make any  payment  required  by this  Agreement
     (including  Section  3.4) and  will  not  affect  either  Party's  right to
     terminate this Agreement pursuant to Section 4.2

          9.2 Conditions Regarding Force Majeure Event. A Party claiming a Force
     Majeure  Event  must:  (i) use  commercially  reasonable  efforts  to cure,
     mitigate,  or remedy  the  effects  of its  nonperformance;  provided  that
     neither  Party  will have any  obligation  hereunder  to settle a strike or
     labor dispute;  (ii) bear the burden of  demonstrating  its existence;  and
     (iii) notify the other Party of the  occurrence  of the Force Majeure Event
     as quickly as  reasonably  possible,  but no later than five  business days
     after learning of the occurrence of the Force Majeure Event. Any Party that
     fails to notify the other Party of the  occurrence of a Force Majeure Event
     as  required  by  this  Section  9.2  will  forfeit  its  right  to  excuse
     performance  of its  obligations  due to such Force Majeure  Event.  When a
     Party  claiming a Force Majeure Event is able to resume  performance of its
     obligations under this Agreement,  it will immediately give the other Party
     notice to that effect and resume performance.

          9.3  Third  Parties;  Termination.  During  any  period  that a  Party
     claiming a Force  Majeure  Event is  excused  from  performance  under this
     Agreement,  the other Party may accept performance from other parties as it
     may  reasonably  determine  under  the  circumstances.  If a Party  has not
     performed  under this  Agreement  due to a Force  Majeure  Event for twelve
     consecutive  months or more,  the other Party may terminate  this Agreement
     immediately upon notice to the non-performing Party.

10. Insurance.

          10.1 Other Required Coverage.

               (a) Each  Party  will  maintain  automobile  liability  insurance
          covering  owned,  hired,  and non-owned  vehicles  against  claims for
          bodily injury, death and property damage, with a combined single limit
          of not less  than  $1,000,000,  or  equivalent  coverage  using  split
          limits.


                                       13


--------------------------------------------------------------------------------




          Such  insurance will name the other Party,  its parents,  subsidiaries
          and Affiliates as additional insureds thereunder,  and will be primary
          to any other  insurance  available to such other  Party,  its parents,
          subsidiaries and Affiliates as insureds or otherwise.

               (b)  Each  Party  will  maintain   commercial  general  liability
          insurance  (including,  without  limitation,  coverage for Contractual
          Liability and Products/Completed Operations) against claims for bodily
          injury,  death  and  property  damage,  with  limits  of not less than
          $1,000,000  for each  occurrence  and  $1,000,000  in the  General and
          Products/Completed  Operations Aggregate. Such insurance will name the
          other Party,  its parents,  subsidiaries  and Affiliates as additional
          insureds there under, and will be primary and  non-contributory to any
          other   insurance   available  to  such  other  Party,   its  parents,
          subsidiaries and Affiliates as insureds or otherwise.

               (c) An excess or  umbrella  liability  policy with a limit of not
          less than  $2,000,000 per occurrence  and $2,000,000  aggregate.  Such
          excess or umbrella liability policy shall follow form with the primary
          liability  policies,  and  contain a  drop-down  provision  in case of
          impairment of underlying limits.

               (d)  Notwithstanding  the provisions of Section  10.1(b) and (c),
          each  Party's  total  coverage  under  both  its  commercial   general
          liability   insurance  in  Section  10.1(b)  and  excess  or  umbrella
          liability policy in Section 10.1(c) must have combined limits together
          totalling $4,000,000 for each occurrence and $4,000,000 aggregate.

               (e) Worker's Compensation  insurance providing statutory benefits
          for injury or disease in the state(s) of operation of the Parties, and
          Employer's  Liability  with limits of at least $500,000 for individual
          injury or disease, with an aggregate of $500,000 for disease.

               (f) Each Party waives all rights  against the other Party and its
          employees and agents for all losses and damages caused by, arising out
          of or resulting  from any of the perils or causes of loss of the Party
          covered by the  policies  contemplated  by Section  10.1 and any other
          property insurance covering the Party applicable to the Facility.

          10.2 Policy  Requirements.  All  insurance  policies  required by this
     Agreement will (a) provide  coverage on an "occurrence"  basis; (b) provide
     that no  cancellation  or non-renewal  will be effected  without giving the
     other Party at least thirty (30) days prior written notice, except ten (10)
     days notice for  non-payment of premium;  and (c) be valid and  enforceable
     policies issued by insurers of recognized responsibility, properly licensed
     in the State where the Facility is located,  with an A.M.  Best's Rating of
     A- or better and Class VII or better. General Liability and Excess/Umbrella
     Liability  policies  will not contain a  cross-liability  exclusion,  or an
     exclusion  for punitive or exemplary  damages  where  insurable  under law.
     Prior to the Effective Date and,  thereafter,  within five business days of
     renewal,  certificates and endorsements of such insurance will be delivered
     to the other Party, as appropriate,  as evidence of the specified insurance
     coverage.  From time to time, upon a Party's request,  the other Party will
     provide the  requesting  Party,  within  five  business  days,  a certified
     duplicate original of any policy required to be maintained hereunder.  Each
     Party will provide the other Party at least thirty (30) days prior  written
     notice of any material change or amendment to a Party's insurance policy.

11.  Relationship of Parties.  This Agreement creates no relationship other than
that of  producer/seller  and purchaser  between the Parties  hereto.  Except as
expressly provided herein,


                                       14


--------------------------------------------------------------------------------




     there is no partnership,  joint venture or other joint or mutual enterprise
     or undertaking  created  hereby and neither  Party,  or any of such Party's
     representatives,   agents   or   employees,   will  be  deemed  to  be  the
     representative or employee of the other Party. Except as expressly provided
     herein or as otherwise  specifically agreed in writing,  neither Party will
     have authority to act on behalf of or bind the other Party. Notwithstanding
     the  foregoing,  the  Parties  acknowledge  that  Bunge will be a member of
     Producer and has certain rights related thereto.


12. Confidential9ity.

          12.1 Definition of Confidential  Information.  The term  "Confidential
     Information"  means  all  material  or  information  relating  to a Party's
     business  operations and affairs  (including trade secrets) that such Party
     treats as  confidential.  Without limiting the generality of the foregoing,
     all  information  regarding  quantities  of Corn  requested,  supplied,  or
     capable of being  supplied and any pricing matter under this Agreement will
     be  deemed  to  be  Confidential  Information  of  the  appropriate  Party;
     provided,  however,  that quantities of Corn purchased,  the price at which
     the Corn was purchased,  and aggregate fees paid to A-B, on a quarterly and
     annual basis, shall not be deemed "Confidential Information."

          12.2 Use of  Confidential  Information.  During the Term and for three
     years thereafter,  neither Party will (a) use any Confidential  Information
     of the other  Party for any  purpose  other  than in  accordance  with this
     Agreement or for its and its Affiliates' internal business purposes, or (b)
     disclose  Confidential  Information to any Person,  except to its personnel
     (and with respect to A-B, to Bunge and its  Affiliates)  who are subject to
     nondisclosure  obligations  comparable  in scope to this Section 12 and who
     have a need to know such Confidential Information in order to perform under
     this Agreement. Notwithstanding the foregoing, the Parties acknowledge that
     A-B,  Bunge and/or their  respective  Affiliates  may perform  services for
     other third parties similar to the services provided to Producer  hereunder
     and that the use by A-B,  Bunge and/or their  respective  Affiliates of any
     Confidential   Information  regarding  the  services  provided  under  this
     Agreement in the course of the  provision  of such  services to other third
     parties and for A-B's,  Bunge's  and their  Affiliates'  internal  business
     purposes shall not be considered a violation of this Section 12;  provided,
     that  such use of  Producer's  Confidential  Information  may not be to the
     competitive disadvantage of Producer.

          12.3 Disclosure of Confidential  Information.  Notwithstanding Section
     12.2,  either  Party may use for any  purpose or disclose  any  material or
     information  that  it can  demonstrate  (i) is or  becomes  publicly  known
     through no act or fault of such Party;  (ii) is developed  independently by
     such Party without reference to the other Party's Confidential Information;
     (iii) is known by such Party when  disclosed by the other  Party,  and such
     Party does not then have a duty to maintain its confidentiality; or (iv) is
     rightfully  obtained  by such Party  from a third  party not  obligated  to
     preserve  its   confidentiality   who  did  not  receive  the  material  or
     information  directly or indirectly  from the other Party. A Party also may
     disclose the other Party's Confidential  Information to the extent required
     by a court, law, legal or administrative  process or by other  governmental
     authority,  provided  that the  disclosing  Party (a) gives the other Party
     advance  written notice of the disclosure,  (b) uses reasonable  efforts to
     resist  disclosing the  Confidential  Information,  (c) cooperates with the
     other Party on request to obtain a protective  order or otherwise limit the
     disclosure, and (d) as soon as reasonably possible,  provides a letter from
     its counsel  confirming  that such  Confidential  Information  is, in fact,
     required to be disclosed.


                                       15


--------------------------------------------------------------------------------




          12.4 Injunctive  Relief.  Each Party  acknowledges and agrees that its
     breach or threatened breach of any provision of this Section 12 would cause
     the other Party irreparable  injury for which it would not have an adequate
     remedy  at  law.  In the  event  of a  breach  or  threatened  breach,  the
     nonbreaching Party will be entitled to injunctive relief in addition to all
     other remedies it may have at law or in equity.

13. Governing Law; Disputes.

          13.1 Governing Law. This Agreement  shall be governed by I the laws of
     the state of Iowa, without regard to principles of conflicts of laws.

          13.2  Notice  of  Dispute.  If any  dispute  shall  arise  under or in
     connection  with this  Agreement,  the Parties  hereto  agree to follow the
     procedures set forth in this Section 13 in an effort to resolve the dispute
     prior to the  commencement of any formal  proceedings;  provided,  however,
     that either Party may  institute  judicial  proceedings  seeking  equitable
     relief or remedies without  following the procedures set forth herein.  The
     Parties shall  attempt in good faith to resolve any dispute  arising out of
     or relating to this Agreement, the breach, termination, or validity hereof,
     or the  transactions  contemplated  herein promptly by negotiation  between
     representatives who have authority to settle the controversy. Any Party may
     give the other Party  written  notice  that a dispute  exists (a "Notice of
     Dispute") setting forth a statement of such Party's position. Within twenty
     (20)   business   days  of  the   delivery   of  the  Notice  of   Dispute,
     representatives of the Parties shall meet at a mutually acceptable time and
     place,  and thereafter as long as they both reasonably  deem necessary,  to
     exchange  relevant  information and attempt to resolve the dispute.  If the
     matter  has not been  resolved  within  thirty  (30) days of the  disputing
     party's delivering its Notice of Dispute,  the dispute shall be referred to
     the Boards of  Directors  or Managers of Producer  and A-B who shall within
     twenty  (20)  additional  days meet to attempt in good faith to resolve the
     dispute.

          13.3 Mediation. If the matter still has not been resolved within sixty
     (60) days of the delivery of the Notice of Dispute, then any Party may seek
     to resolve the dispute  through  mediation  administered  by the Commercial
     Mediation  Rules of the American  Arbitration  Association.  If the Parties
     fail to resolve  the dispute  within  twenty-one  (21) days after  starting
     mediation, then either Party may initiate appropriate proceedings to obtain
     a judicial resolution of the dispute.

          13.4 Negotiations;  Jurisdictional Matters. If a representative of any
     Party  intends to be  accompanied  at a meeting by an  attorney,  the other
     negotiator  shall be given at least three (3) business days' notice of such
     intention  and may also be  accompanied  by an attorney.  All  negotiations
     pursuant to this clause are confidential and shall be treated as compromise
     and settlement  negotiations  for purposes of the Federal Rules of Evidence
     and similar  state rules of evidence.  Any  proceeding  initiated by either
     Party  hereto  shall be  commenced  and  prosecuted  in the  United  States
     District  Courts  for the  Eastern  District  of  Missouri  or the  Western
     District of Iowa or the state courts in St. Louis  County,  Missouri or Des
     Moines,  Iowa,  and any  courts to which an appeal  may be taken,  and each
     Party hereby  consents to and submits to the personal  jurisdiction of each
     of such courts.

          13.5 Waiver of Jury Trial. EACH PARTY  IRREVOCABLY  WAIVES ANY AND ALL
     RIGHTS TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
     TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED



                                       16


--------------------------------------------------------------------------------




     HEREBY.

14. Indemnification.

          14.1  Indemnification  By Producer.  Producer  agrees to indemnify and
     hold A-B harmless from any Loss suffered or incurred by A-B arising out of,
     or in any way relating to:

               (a)  Producer's  use or possession or operations on or at, or any
          action or failure to act at, the Facility;

               (b) any personal  injury or property  damage  related to the use,
          possession,  condition  of,  disposal  of,  physical  contact  with or
          exposure to any products manufactured at the Facility;

               (c) injuries or alleged injuries suffered by Producer's employees
          whether at the  Facility  or  elsewhere  and  whether or not under the
          direction of A-B and/or the Producer; or

               (d)  any  violation  or  alleged  violation  of any  Governmental
          Requirement by Producer,

unless and to the extent such Loss was directly caused by A-B's gross negligence
or willful  misconduct  and in each case only to the extent A-B is not otherwise
compensated for such Loss by applicable insurance (to the extent actually paid).

          14.2 Indemnification By A-B. A-B agrees to indemnify and hold Producer
     harmless from any Loss suffered or incurred by Producer  arising out of, or
     in any way relating to:

               (a) injuries or alleged injuries suffered by A-B's employees,  or
          leased or  subcontracted by A-B, whether at the Facility or elsewhere;
          or

               (b)  any  violation  or  alleged  violation  of any  Governmental
          Requirement by A-B,

unless and to the  extent  such Loss was  directly  caused by  Producer's  gross
negligence or willful misconduct and in each case only to the extent Producer is
not otherwise  compensated for such Loss by applicable  insurance (to the extent
actually paid).

14.3 Employees,  Affiliates,  Etc. A party's  indemnification of the other party
pursuant to this Section 14 will also run in favor of such  indemnified  party's
officers,  managers,  directors,  employees,  agents  and  representatives,  and
indemnification  claims may be made  hereunder  by any of such parties or by the
indemnified party on such third parties' behalf.

14.4 Definitions. For purposes of this Agreement:

               (a) "Governmental  Requirement" means all laws, statutes,  codes,
          ordinances and governmental rules, regulations and requirements of any
          governmental  authority  that  are  applicable  to  the  Parties,  the
          property of the Parties or activities  described in or contemplated by
          this Agreement.


                                       17


--------------------------------------------------------------------------------




               (b) "Loss" means any claim, loss, cost, expense, liability, fine,
          penalty,  interest,  payment or damage,  including  but not limited to
          reasonable attorneys' fees, accountants' fees and any cost and expense
          of litigation, negotiation, settlement or appeal

15. Notices.  All notices  required or permitted under this Agreement will be in
writing and will be deemed given and made: (i) if by personal  delivery,  on the
date of such delivery,  (ii) if by facsimile,  on the date sent (as evidenced by
confirmation  of  transmission  by  the  transmitting  equipment),  (iii)  if by
nationally  recognized  overnight  courier,  on the next  business day following
deposit,  and (iv) if by  certified  mail,  return  receipt  requested,  postage
prepaid,  on the  third  business  day  following  such  mailing;  in each  case
addressed to the address or facsimile number shown below for such Party, or such
other  address or facsimile  number as such Party may give to the other Party by
notice:

         If to A-B:

         AGRI-Bunge, LLC
         c/o Bunge North America, Inc.
         11720 Borman Drive
         St. Louis, Missouri  63146
         Attn: Senior Vice President - Bunge Grain
         Facsimile: (314) 292-2110

         with copies to:

         Bunge North America, Inc.          AGRI Industries, Inc.
         11720 Borman Drive                 700 SE Dalbey Drive
         St. Louis, Missouri  63146         Ankeny, IA 50021
         Attn:  General Counsel             Attn:  Chief Executive Officer
         Facsimile:  (314) 292-2521         Facsimile:  (515) 964-2250

         If to Producer:

        Southwest Iowa Renewable Energy, LLC
        10868 189th Street
        Council Bluffs, Iowa 51503
        Attn: General Manager
        Facsimile:  712-366-0394

         with copies to:

        David E. Gardels, Esq.
        Husch Blackwell Sanders LLP
        1620 Dodge Street, Suite 2100
        Omaha, NE 68102
        Facsimile: (402) 964-5050

16. Entire Agreement;  No Third Party Beneficiaries.  This Agreement constitutes
the entire  agreement  between the Parties  with  respect to the subject  matter
hereof and supersedes all prior agreements and understandings,  both written and
oral,  between  the Parties  with  respect to the

                                       18



--------------------------------------------------------------------------------



subject matter  hereof.  This Agreement does not, and is not intended to, confer
any  rights  or  remedies  upon any  person  other  than the  Parties  (or their
Affiliates,  successors,  assignees  or  subcontractors  to the extent set forth
herein).

17.  Amendments;  Waiver. The Parties may amend this Agreement only by a written
agreement of the Parties.  No provision of this Agreement may be waived,  except
as  expressly  provided  herein or  pursuant  to a  writing  signed by the Party
against  whom the  waiver is  sought  to be  enforced.  No  failure  or delay in
exercising  any right or remedy or requiring the  satisfaction  of any condition
under this Agreement,  and no "course of dealing" between the Parties,  operates
as a waiver or  estoppel  of any right,  remedy or  condition.  A waiver made in
writing on one  occasion is  effective  only in that  instance  and only for the
purpose  that it is given and is not to be  construed  as a waiver on any future
occasion or against any other person.

18. Assignment. No Party may assign this Agreement, or assign or delegate any of
its rights,  interests,  or  obligations  under this  Agreement,  voluntarily or
involuntarily, whether by merger, consolidation,  dissolution, operation of law,
or any other manner,  without the prior written consent of the other Party,  and
any  purported  assignment  or  delegation  without  such  consent will be void.
Despite the prior  sentence,  (a) SIRE may assign to  Affiliates of SIRE and may
enter in assignments  required by lenders  without A-B's prior written  consent,
and (b) A-B may assign this Agreement,  or assign or delegate any of its rights,
interests, or obligations under this Agreement, to Bunge North America, Inc. and
its Affiliates without Producer's prior written consent. Upon the dissolution or
termination  of A-B, this  Agreement  shall be  automatically  assigned to Bunge
North America,  Inc.  without any further action by the Parties.  Subject to the
preceding  sentences in this Section 18, this  Agreement  binds and benefits the
Parties and their respective permitted successors and assigns.

19.  Subcontracting.  In connection  with A-B  providing  the Services,  A-B may
subcontract  with  or  otherwise  retain  the  services  of  Bunge  and  Bunge's
Affiliates,  and Producer hereby consents to such subcontracting  activities for
purposes of Section 18 hereof.

20. Severability.  If a court or arbitrator with proper jurisdiction  determines
that any provision of this Agreement is illegal, invalid, or unenforceable,  the
remaining  provisions of this Agreement  remain in full force.  The Parties will
negotiate  in good faith to replace  such  illegal,  invalid,  or  unenforceable
provision with a legal,  valid,  and enforceable  provision that carries out the
Parties' intentions to the greatest lawful extent under this Agreement.

21.  Interpretation.  Each  Party has been  represented  by  counsel  during the
negotiation  of this  Agreement and agrees that any ambiguity in this  Agreement
will not be construed against one of the Parties.

22. Further Assurances. Each Party will execute and cause to be delivered to the
other  Party  such  instruments  and other  documents,  and will take such other
actions,  as the other Party may reasonably  request for the purpose of carrying
out or evidencing any of the transactions contemplated by this Agreement.

23. Counterparts. This Agreement may be executed by the Parties by facsimile and
in separate counterparts, each of which when so executed will be deemed to be an
original and all of which together will constitute one and the same agreement.


                                       19



--------------------------------------------------------------------------------



24. Suspension of Agency Agreement.

          24.1  Suspension.  This Agreement is being entered into to temporarily
     replace that certain Grain Feedstock Agency  Agreement  between the Parties
     dated October 13, 2006, as amended by that certain First Amendment dated as
     of the date hereof (the "Agency Agreement") until such time as Producer has
     obtained a grain dealers license from the State of Iowa. During the Term of
     this  Agreement,  Producer agrees to use its best efforts to obtain a grain
     dealers  license  from the State of Iowa.  The Agency  Agreement  is hereby
     suspended  and  shall  not  govern  the  terms of  delivery  of Corn to the
     Facility  until the Parties  mutually agree to terminate this Agreement and
     reinstate  the  terms  of the  Agency  Agreement  in  accordance  with  the
     following procedures. After its receipt of a grain dealers license from the
     State of Iowa,  Producer  shall  provide  A-B notice in writing at least 60
     days prior to the date  Producer  desires to terminate  this  Agreement and
     reinstate  the terms of the Agency  Agreement.  Upon A-B's  receipt of such
     notice,  A-B and Producer  shall mutually agree in writing upon the date of
     termination of this Agreement and  reinstatement of the terms of the Agency
     Agreement;   provided,   that,  if   termination   of  this  Agreement  and
     reinstatement  of the terms of the Agency Agreement shall not have occurred
     by June 30, 2009,  then A-B may terminate  either or both of this Agreement
     and the Agency Agreement in its sole discretion.  Notwithstanding  anything
     contained in this Agreement to the contrary,  upon any  termination of this
     Agreement  other than  pursuant to this  Section  24, the Agency  Agreement
     shall be deemed to have been  immediately  terminated upon mutual agreement
     of the Parties without any further action by any Party.

          24.2  Reinstatement  of Agency  Agreement.  Upon  termination  of this
     Agreement and  reinstatement of the terms of the Agency Agreement  pursuant
     to Section 24.1: (a) the  "Effective  Date" and  "Restriction  Date" of the
     Agency  Agreement  shall be deemed to be the Effective Date and Restriction
     Date, respectively,  of this Agreement, (b) the Monthly Estimates delivered
     under  this  Agreement  will be deemed to be the  monthly  estimates  which
     Producer is obligated to deliver under the Agency  Agreement,  (c) the Corn
     supplied by A-B to Producer under this  Agreement  will be applied  against
     any minimum Corn supply  requirements  under the Agency Agreement,  (d) the
     Origination  Fees paid by Producer under this Agreement during the 12-month
     period preceding termination of this Agreement shall be applied against the
     Agency Fee (as defined in the Agency Agreement) for purposes of calculating
     the Total Fees  Amount  under the Agency  Agreement,  and (e)  Confidential
     Information  of a Party  which is  obtained  by the other  Party under this
     Agreement shall become "Confidential  Information" which is governed by the
     Agency Agreement.

          24.3  Treatment of  Contracts.  At A-B's  option,  with respect to any
     Contracts in existence on the date of termination of this Agreement for any
     reason (including, without limitation, termination pursuant to this Section
     24),  the  terms of this  Agreement  shall  survive  such  termination  and
     continue to govern the sale by A-B of the  Contracted  Grain Volume subject
     to such Contracts.

                  [remainder of page intentionally left blank]


                                       20


--------------------------------------------------------------------------------



IN WITNESS  WHEREOF,  the Parties have caused this  Agreement to be executed the
day and year first above written.



AGRI-BUNGE, LLC                           SOUTHWEST IOWA RENEWABLE
ENERGY, LLC


By: /s/ C. Bailey Ragan                    By: /s/ Mark Drake
    -------------------                      -----------------------------
Name: C. Bailey Ragan                      Name: Mark Drake
Title: Manager                             Title: President and CEO



                                       21


--------------------------------------------------------------------------------





                                    EXHIBIT A
                                QUALITY STANDARDS

CORN SPECIFICATION:
------------------

GRADE:        U.S. No. 2 Yellow Corn
MOISTURE      15.0%
AFLATOXIN:    Maximum 20ppm
PRICE DISCOUNT SCHEDULE: per market scale of discounts


                                       22


--------------------------------------------------------------------------------




                                    EXHIBIT B
                           FORM OF SALES CONFIRMATION

AGRI - Bunge, LLC                                             CONFIRMATION OF
                                                              SALES CONTRACT


B
U
Y
E
R

The  following  confirms  the terms of the  contract  between the Seller and the
Buyer.  Seller and Buyer are parties to a Grain Feedstock Supply Agreement dated
December 15, 2008. In the event of any consistency between this confirmation and
the Grain Feedstock  Supply  Agreement,  the terms of the Grain Feedstock Supply
Agreement shall apply.
The Seller  hereby sells and agrees to deliver,  and the Buyer hereby  purchases
and agrees to receive in the amounts and on the terms and conditions hereinafter
set forth, the following:

-------------------------------- ----------------------------------------- -------------------- ----------------------
           QUANTITY                        GRADE AND COMMODITY                    PRICE                 BASIS
-------------------------------- ----------------------------------------- -------------------- ----------------------




-------------------------------- ----------------------------------------- -------------------- ----------------------
          INSPECTIONS                            WEIGHTS                                TIME OF SHIPMENT
-------------------------------- ----------------------------------------- -------------------------------------------

SPECIAL TERMS & CONDITIONS










===============================================================================
THE UNDERSIGNED  HEREBY AGREE TO THE ABOVE TERMS TOGETHER WITH THE GENERAL TERMS
ON THE REVERSE SIDE OF THIS CONTRACT.


                  BUYER                                                SELLER
                                                                                AGRI - Bunge, LLC
--------------------------------------------

By:                                 DATE:                              BY:
   ---------------------------------     ---------------------            -------------------------------------------------



--------------------------------------------------------------------------------



                           PLEASE SIGN COPY AND RETURN




--------------------------------------------------------------------------------





                                  GENERAL TERMS

1.   Unless otherwise provided herein, this contract is subject to the rules and
     regulations  of the National  Grain and Feed  Association  in effect on the
     date  of  this  contract;  and to the  extent  not in  conflict  with  this
     confirmation or with said rules and regulations,  to the Uniform Commercial
     Code.  Buyer and Seller agree that all disputes and  controversies  between
     them with respect to this contract  shall be  arbitrated  according to said
     rules and regulations,  that the decision and award  determined  thereunder
     shall be final and binding on Buyer and Seller,  and that judgment  thereon
     may be entered in any court of competent jurisdiction.

2.   The term  "Inspection"  as it pertains to grain,  shall mean  inspection in
     accordance with the terms of National Grain and Feed Association's  Class A
     Official  Inspection.  Seller's weights and inspections  shall be specified
     where official weights and grades are not available.

3.   (a) If any  commodity  covered by this  contract  fails to comply  with the
     Federal  Food,  Drug and Cosmetic  Act as a result of causes or  conditions
     proven to have  existed  prior to the time when title  passed to the Buyer,
     Buyer,  as his  exclusive  remedy and  recourse  may  reject  same prior to
     unloading and Seller shall replace with a like amount.  Seller shall not be
     responsible  for any  failure of the  commodity  to comply with the Federal
     Food, Drug and Cosmetic Act which results from causes or conditions arising
     subsequent  to the time title passed to Buyer.  In no event shall Seller be
     liable to Buyer for any  consequential  damages  suffered by Buyer. (b) THE
     EXPRESS  WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND NO OTHER WARRANTIES,
     GUARANTEES  OR  REMEDIES OF ANY KIND,  WHETHER  STATUTORY,  WRITTEN,  ORAL,
     EXPRESSED OR IMPLIED  INCLUDING THE  WARRANTIES OF  MERCHANTABILITY  AND/OR
     FITNESS FOR A  PARTICULAR  PURPOSE  SHALL APPLY.  (c) No verbal  agreement,
     representation  or warranty  concerning  the terms of this  contract or the
     commodity  itself shall be valid or binding unless  confirmed by the Seller
     in writing.

4.   Failure  on the  part  of  Seller  to  deliver,  or  non-conformity  of any
     installment of this contract shall not be a breach of the entire contract.

5.   This  entire  contract  or any  unshipped  portion  thereof  is  subject to
     cancellation by Seller if any federal,  state or municipal laws,  rules, or
     regulations  now in effect or which may become in force  during the term of
     this contract,  prevent or adversely affect performance of this contract in
     accordance with its provisions.

6.   Any increase in present  freight  rates shall be for Buyer's  account.  Any
     existing,  new or increased tax or charge hereinafter imposed by the United
     States or any State, County, or Municipality shall be paid by Buyer.

7.   Either party may continue its  performance  of this  contract,  despite the
     other's breach,  without waiving any of its rights or remedies arising from
     the breach.

8.   This  contract  is  subject  to  reciprocal  margins  common in the  trade,
     including the following:  When the contract price exceeds the market price,
     Seller may require Buyer to place the  difference  between market price and
     contract price on the undelivered balance in escrow and/or withhold amounts
     due Buyer for  deliveries  on this or any  other  contract  in an amount no
     greater than the difference  between market price and contract price, until
     the  balance  is  delivered.  When the  contract  price is below the market
     price,  Buyer may require  Seller to place the  difference  between  market
     price and contract price on the undelivered  balance in escrow If more than
     one contract is  outstanding,  the aggregate  balance on all open contracts
     will be considered.  Either party may treat the contract as breached by the
     other  party if the other  party  fails to place the margin in escrow  upon
     demand.

9.   Reconsignment  or  diversion  of any  private  car  furnished  by Seller is
     prohibited unless Seller consents thereto in writing.




--------------------------------------------------------------------------------




10.  Seller is not responsible for performance  under this contract in the event
     of conditions  beyond  Seller's  control such as, but not limited to, labor
     disputes  and  disturbances,  embargo  delays,  accidents,  fire,  delay or
     non-performance  of  carriers,  acts of God or war.  Seller  shall,  at its
     option, and upon notice to Buyer, either be relieved of further performance
     under this contract or Seller's  performance  may be suspended for a period
     of time equal to the time period of the delay.

11.  Buyer hereby  warrants that it was and is solvent,  as that term is defined
     under  bankruptcy  law, at the time it entered into this  contract,  at the
     time it signs the confirmation of sales contract,  and at the time it takes
     delivery of the commodities covered by this contract.  Buyer shall promptly
     inform Seller in writing if it becomes  insolvent,  as that term is defined
     under  bankruptcy law, prior to the full performance and completion of this
     contract.

12.  If Buyer  does not  return a signed  copy of this  confirmation  to  Seller
     within ten days from the above date, Seller shall have the option to cancel
     this contract by sending  written notice to Buyer within fourteen days from
     the above date. If Seller does not give such written notice,  this contract
     shall remain in full force and effect.  Buyer's failure to advise Seller in
     writing of any discrepancies  in, objections to, or disagreements  with the
     terms and  conditions of this  confirmation  within ten days from the above
     date will be construed as acceptance of these terms and conditions.









